UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1602



JOHN B. SHELTON,

                                              Plaintiff - Appellant,

          versus


MICHAEL SHAMUS; PETER CAPPELLI; CALVIN HARRIS;
WILLIAM JOE HOPPE; VALERIE SCHMIT; CHANDLER &
HALASZ, INCORPORATED; DENISE WHITHURST; JULIE
MANSELL; CAPITOL REPORTING, INCORPORATED; JOHN
BLACK; THOMAS SMALL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-16)


Submitted:   September 8, 2000        Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Shelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John B. Shelton appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Shelton v. Shamus, No. CA-00-16 (E.D. Va.

Apr. 6, 2000).   Shelton’s motion to file a formal brief is denied.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2